269 F.3d 1127 (9th Cir. 2001)
MARK V. SCHEEHLE, Plaintiff-Appellant,v.JUSTICES OF THE SUPREME COURT OF THE STATE OF ARIZONA: STANLEY G. FELDMAN, CHARLES E. JONES, FREDERICK J. MARTONE; RUTH V. McGREGOR; AND THOMAS A. ZLAKET; JUDGES OF THE SUPERIOR COURT OF THE STATE OF ARIZONA, IN AND FOR THE COUNTY OF MARICOPA: MICHAEL R. McVEY; ROBERT D. MYERS; JONATHAN H. SCHWARTZ; AND CHRISTOPHER M. SKELLY; Defendants-Appellees.
No. 00-15457
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed October 29, 2001

Before: PREGERSON, FERGUSON, and HAWKINS, Circuit Judges.

ORDER WITHDRAWING OPINION

1
The Opinion filed on July 26, 2001 and cited at 257 F.3d 1082 (9th Cir. 2001), is withdrawn.